 1                          UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                         Case No.: 2:15-cr-00285-APG-PAL

 4        Plaintiff                                 Order Granting Joinders to Notice of
                                                            Expert Testimony
 5 v.
                                                          [ECF Nos. 233, 235, 236]
 6 CHARLES BURTON RITCHIE,
   BENJAMIN GALECKI, and RYAN
 7 MATTHEW EATON,

 8        Defendants

 9       IT IS ORDERED that the defendants’ joinders to notices of expert testimony (ECF Nos.

10 233, 235, and 236) are GRANTED.

11       DATED this 13th day of December, 2018.

12

13
                                                   ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
